Citation Nr: 9914563	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-28 351	)	DATE
	)
	)                        

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military duty from May 1971 to 
September 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In March 1996, the Board remanded the 
veteran's claim for further evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran has not been shown to have either considerable 
social and industrial impairment or an occupational 
impairment with reduced reliability and productivity due 
to symptomatology as a result of his service-connected 
schizophrenia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic 
Code 9203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for 
schizophrenia is plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  To that end, in March 1996, the Board 
remanded the veteran's claim for further VA examination.  
That examination report is associated with the claims files, 
the Board is satisfied that all relevant evidence has been 
obtained regarding the veteran's claim and, as such, no 
further assistance to the veteran with respect to this claim 
is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected schizophrenia, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

In September 1972, the RO granted the veteran's claim for 
service connection for schizophrenia and assigned a 100 
percent disability evaluation.  A July 1974 rating decision 
determined the veteran to be incompetent for VA purposes.  In 
an April 1991 rating action, the RO proposed to reduce to 
noncompensable the evaluation assigned for the veteran's 
service-connected schizophrenia.  The proposed reduction was 
implemented in an October 1991 rating decision and became 
effective February 1, 1992. A timely appeal of the October 
1991 rating decision was not received. The RO received the 
veteran's claim for an increased rating for schizophrenia in 
March 1993.

VA in and outpatient medical records and examination reports, 
dated from 1993 to 1998, are associated with the claims file 
and reflect the veteran's numerous hospitalizations for 
substance abuse treatment and psychiatric disorders variously 
described as mood disorder and major depressive disorder with 
psychotic features versus schizophrenia paranoid type.  VA 
hospitalized the veteran in March 1993 and the medical record 
shows he had a long history of cocaine and alcohol abuse, 
starting as a teenager.  He was unemployed for the last 
nineteen years and recently released from a ten-month jail 
stay for writing bad checks.  At admission, he complained of 
depression and suicidal ideas related to financial and social 
problems.  The veteran had no place to go and was unwelcome 
by his family.  Mental status examination findings revealed 
that the veteran was alert and oriented with no delusions or 
hallucinations.  At discharge, he was considered competent 
for VA purposes.  Diagnoses included drug and alcohol abuse 
and adjustment disorder with depressed mood.  A score of 40 
was assigned on the Global Awareness of Functioning (GAF) 
Scale.

VA hospitalized the veteran from October to November 1993 
after he complained of abdominal pain and diarrhea.  He was 
referred to the Psychiatric Department because he appeared 
extremely anxious and admitted to feeling extremely 
depressed.  The veteran had frequent suicidal ideation with 
no definite plan, and was known to be self destructive under 
the influence of drugs.  He had appetite and sleep 
disturbance and feelings of hopelessness and helplessness.  
Mental status examination findings at admission showed the 
veteran's mood was anxious with depression, his affect was 
labile and his thought was lucid.  There was no evidence of 
delusions or hallucinations and his cognition was intact.  He 
admitted to suicidal ideation but did not think he was a 
serious risk and denied being a danger to others.  His 
insight and judgment were impaired.  The veteran was admitted 
to the Dual Diagnosis Unit.  He failed to return from an 
authorized absence to attend to personal business.  A VA 
physician opined that the veteran suffered from a severe 
mental disorder, possibly a psychotic disorder of the nature 
of schizophrenia, but the diagnosis was always complicated by 
poor compliance to psychiatric recommendations regarding 
psychotropic medication and substance abuse rehabilitation.  
Final diagnoses included schizophrenia, major depression 
versus cocaine-induced depression, drug and alcohol 
dependency and abuse.

At his November 1993 personal hearing at the RO, the veteran 
testified that in October 1993 a VA doctor diagnosed 
schizophrenia.  During previous hospitalizations, a 
personality disorder was also diagnosed.  The veteran also 
noted that he was denied vocational rehabilitation training 
benefits because he was totally and permanently disabled.  He 
said he received Social Security Administration (SSA) 
disability benefits since the 1970s.

The veteran underwent VA psychiatric examination in January 
1994 and the examiner noted that the veteran had been 
variously diagnosed with personality disorder and drug and 
alcohol abuse.  The veteran complained of termination of the 
100 percent rating for his service-connected schizophrenia.  
He denied any current hallucinatory phenomena or acting out 
behavior.  Objectively, the veteran, who was 42 years old, 
had limited contact and was excited, angry, menacing and 
preoccupied with his loss of VA disability benefits.  He 
admitted to violent impulses at times and showed no 
abnormalities of grooming, posture or psychomotor activity.  
He was demanding, inpatient and irritable with no loosening 
of associations and no organized delusional systems.  
Cognitive modalities were intact.  While the veteran reported 
still hearing voices, reality tested appeared within normal 
limits.  The VA examiner said the predominant finding was 
panicky expressions of homelessness, impending danger and 
anger over loss of the veteran's disability benefits.  The 
diagnosis was schizophrenia, chronic, undifferentiated type, 
partial, remission, and competent, explosive and borderline 
personality disorder by history, alcohol and narcotic abuse 
by history.

Based on a hearing officer's recommendation, in a January 
1994 rating action, the RO assigned a 30 percent disability 
evaluation for the veteran's service-connected schizophrenia 
and determined the veteran competent, effective from February 
1992.

VA hospitalized the veteran several times in 1994 for 
treatment of alcohol, cocaine and heroin dependency and to 
rule out major depression with psychotic features.   
Treatment included psychotropic medication.

According to a March 1995 VA Social/Industrial Survey report, 
the veteran last worked for a police department and stopped 
working in 1992.  He indicated that he injured his back while 
lifting a log onto a front-end loader and experienced a sharp 
back pain in 1992.  It was thought that the veteran had 
definite physical limitations that interfered with his 
ability to maintain gainful employment.

Pursuant to the Board's March 1996 remand, the veteran 
underwent VA examination in January 1997 and said he had not 
worked since he was rated 100 percent disabled by VA.  His 
longest job since then was hauling wood for a tree service 
for one month in 1992 and he currently performed odd jobs.  
The veteran was married for eleven years, divorced in 1992 
and had a nine-year old son with whom he had some contact.  
He had some friends with whom he stayed or he stayed in a 
shelter.  The veteran denied taking cocaine for the past 
three years and drank alcohol occasionally.  He was last 
hospitalized in Illinois in 1992 and currently took Prozac 
and Sinequan.  The veteran subjectively complained of 
financial and memory problems.  He occasionally heard voices 
but was unsure of what they said and was unable to articulate 
them.  

Objectively, the veteran was casually dressed and 
cooperative.  His thought production and continuity were good 
and he had goal-directed speech.  He was alert and oriented 
times four.  Remote and recent memory was intact.  His 
relationship to reality was good with no thought disorder 
observed.  Auditory hallucinations were very vague and he 
denied visual hallucinations.  Paranoia or delusions were not 
noted and the veteran's behavior was appropriate.  He was 
very preoccupied with the fact that his money was decreased 
and he was very angry.  The veteran was not suicidal or 
homicidal.  His intelligence was average.  Insight and 
judgment were fair and his mood was nervous.  The veteran's 
affect was angry.  The VA examiner noted the veteran's prior 
hospitalizations, most for substance abuse, and said that to 
make a diagnosis of schizophrenia, according to the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), a person must have two of the following: delusions, 
hallucinations, disorganized speech, disorganized behavior or 
negative symptoms.  The veteran did not meet those criteria.  
The VA doctor noted that the veteran's auditory 
hallucinations were vague and his contact with reality was 
good.  The veteran had no delusions and his speech and 
behavior were appropriate.  As the veteran did not have 
negative symptoms, he did not, in the VA examiner's opinion, 
meet the criteria for schizophrenia.  The veteran was 
determined competent for VA purposes to manage his own funds.  
As the veteran had friends with whom he stayed, the doctor 
said he was able to establish and maintain relationships but 
had some difficulty with substance abuse, for which he was 
under treatment.  Final diagnoses included opiate dependence 
and history of polysubstance abuse.  A GAF score of 55 was 
assigned.

In November 1996, the RO received a statement from the 
veteran to the effect that his SSA disability benefits would 
be terminated as of January 1, 1997.

Between January 1997 and July 1998, VA hospitalized the 
veteran on multiple occasions and the final diagnosis at 
discharge related to substance abuse, according to the August 
1998 VA Social and Industrial Survey report described below.

VA outpatient treatment records dated in May 1997 indicate 
that the veteran reported getting drunk the previous evening 
and, in another record of the same date, reported worsening 
suicidal feelings.  He was described as depressed with no 
hallucinations.  Diagnostic impressions included alcohol 
abuse, depression, suicidal ideation and cocaine abuse.  In 
August 1997, he again was seen in the emergency room, and 
said he had been drinking for three days and had flashbacks 
and suicidal thoughts.  He said he was compliant with taking 
prescribed medications and used cocaine the previous day.  
Diagnoses included suicidal ideations and alcohol abuse.

An August 1997 statement from John R. Kuhlman, Assistant 
Director of the Capital Baptist Association in Oklahoma City, 
Oklahoma, indicates that the veteran was a resident of the 
Grace Rescue Mission, had been there three months and was 
homeless and unemployed.

In April 1998, the veteran underwent VA psychiatric 
examination and the examiner noted that he had seen the 
veteran as a staff psychiatrist, from August to October 1978, 
when the veteran was diagnosed with drug dependence, not 
schizophrenia.  The doctor described the veteran's varying 
psychiatric diagnoses, including personality disorder and a 
social personality with drug abuse, possible schizophrenia 
based upon previous history only, schizophrenia, chronic, 
undifferentiated, improved.  The veteran told the VA 
psychiatrist that he took Prozac, and had done so for 
approximately five years.  He was unable to work and unable 
to concentrate or sit still long enough to work 
satisfactorily.  The veteran denied having hallucinations and 
said he did not fit into social situations.  He said he did 
not get close to people.  The veteran indicated that he 
worked at a mission in maintenance around the area.  He 
binged occasionally with alcohol, described bizarre 
nightmares and denied feeling depressed.  The veteran worried 
about his health and financial problems.  

Objectively, the veteran was dressed in causal clothes and 
had good eye contact.  He appeared somewhat anxious and not 
despondent.  There was a mild amount of suspicion noted 
during the examination.  There were no indications of 
hallucinations or delusions and he had spontaneous speech 
that was goal directed.  The veteran's perception was fair to 
good and his judgment appeared good.  He was oriented times 
three.  Diagnoses included schizophrenia, paranoid type in 
full remission, alcohol abuse, partial remission and 
polysubstance abuse.  Employment and occupational problems 
were noted and a GAF score of 60 was assigned.  The VA 
examiner said that the veteran presently showed no 
indications of what would be classified as paranoid 
schizophrenia.  Since he had this diagnosis in the past, the 
VA examiner opined that it was in remission.  

According to an August 1998 VA Social and Industrial Survey 
report, the veteran was interviewed while a patient on the 
Mental Health Primary Care Inpatient Unit.  During the 
interview, he was irritated and appeared hostile and 
exasperated.  The veteran kept intermittent eye contact, had 
an appropriate appearance and was focused and organized in 
his responses.  He indicated that he started to use drugs and 
alcohol at age thirteen and was diagnosed as a paranoid 
schizophrenic in service.  His drinking and polysubstance use 
expanded in service and his preferred drugs of choice were 
beer, whiskey, cocaine and marijuana.  The veteran said that 
his drug and alcohol abuse caused financial, marital, family 
health and employment problems.  His work history after 
service consisted of manual labor jobs.  The veteran was 
married for eleven years and divorced six years earlier.  He 
had not seen his son in six years.  After his 1992 divorce, 
the veteran wrote several checks with insufficient funds, 
served a short time in prison and denied any current legal 
problems.  The veteran's multiple VA hospitalizations for 
substance abuse treatment were noted.  

Further, the veteran had been homeless for approximately six 
years and lived in missions.  He had anxiety problems for 
years, was sometimes depressed and had a history of auditory 
and visual hallucination.  When interviewed, the veteran was 
irritable, hostile and terse and denied auditory 
hallucinations.  He had visual hallucinations in the past, 
but none recently.  The veteran had no evidence of delusional 
type thinking and no evidence of paranoia.  He said that 
during the last twenty-five years when watching television, 
listening to the radio or reading the newspaper, there were 
messages intended just for him.  The most recent VA summaries 
of the veteran's hospitalizations focused on polysubstance 
abuse.  The veteran was noted to be historically drug seeking 
when hospitalized and discharged irregularly when his drug 
seeking demands were unmet.  The Axis I diagnoses included 
polysubstance abuse, mood disorder and psychosis and 
secondary to substance abuse.  A GAF score of 60 was 
assigned.  The VA social worker commented that, while in the 
past there may have been indications of schizophrenia, it 
appeared that any current symptoms were directly related to 
alcohol or drug consumption, rather than schizophrenia.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of this appeal, the VA issued revised 
regulations amending the section of the Rating Schedule 
dealing with mental disorders.  See 38 C.F.R. § 4.130 (1998).  
Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old regulations in making its 
rating decisions dated in 1993 and 1994.  The April 1994 
statement of the case referred to the regulations then in 
effect.  In June 1997 and November 1998, the RO issued 
supplemental statements of the case that evaluated the 
veteran's claim using the new regulations.  The veteran was 
afforded an opportunity to comment on the RO's action.  No 
comments or objections were received.  Accordingly, there is 
no prejudice to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old, pre-November 7, 1996 criteria, a 30 percent 
disability rating under Diagnostic Code 9203 for 
schizophrenia, paranoid type, was warranted when the veteran 
exhibited definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).  The 
psychoneurotic symptoms had to result in such reduction in 
initiative, flexibility, and efficiency and reliability 
levels as to produce definite industrial impairment.  Id.  A 
50 percent disability rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  Id.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.

A 70 percent evaluation for paranoid schizophrenia was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id.  A 100 
percent evaluation was warranted (1) when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Id.

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9203 is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (1998).  A 30 percent disability rating is in order 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The United States Court of Veterans Appeals has held that 
where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply, unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

After considering all the evidence of record, it is the 
opinion of the Board that under the criteria of Diagnostic 
Code 9203, effective November 7, 1996 or under the criteria 
of Diagnostic Code 9203, effective prior to November 7, 1996, 
and an evaluation higher than 30 percent is not warranted.

Under the old regulations, the Board observes that the 
evidence of record demonstrates that the veteran's disability 
picture for his service-connected paranoid schizophrenia do 
not meet or approximate the criteria for a 30 percent 
evaluation under Diagnostic Code 9203.  The most recent VA 
hospital records and examination reports have reflected 
treatment for alcohol and drug abuse.  In April and August 
1998, the veteran's GAF score was 60, denoting only moderate 
difficulty in social and occupational functioning.  
Additionally, in January 1997, a VA psychiatric examiner said 
the veteran did not even have two of the criteria needed to 
make a diagnosis of schizophrenia according to DSM-IV.  
Further, in April 1998, a VA psychiatrist commented that the 
veteran presented no indications of what would be classified 
as paranoid schizophrenia at the time.  In fact, this 
psychiatrist opined that the veteran's schizophrenia was in 
remission and diagnosed schizophrenia, paranoid type, in full 
remission.  Moreover, an August 1998 VA Social and Industrial 
Survey report concluded that any current symptoms the veteran 
had may be more directly related to alcohol or drug 
consumption rather than schizophrenia.  There is simply no 
evidence of considerable social or industrial impairment to 
warrant a 50 percent evaluation under Diagnostic Code 9203 
for service-connected paranoid schizophrenia.

Under the current rating criteria for paranoid schizophrenia, 
no more than a 30 percent disability evaluation is warranted.  
The 1997 VA examiner described the veteran as oriented times 
four, alert and having goal-directed speech.  In 1998, the VA 
examiner described the veteran as oriented times three, with 
good eye contact and not despondent.  There were no 
indications of any hallucinations or delusions and only a 
mild amount of suspicion.  There was no evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex demands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships to 
warrant a 50 percent disability rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9203.

The veteran has argued that his paranoid schizophrenia 
interferes with his ability to engage in and maintain gainful 
employment.  The Board notes, however, that he has presented 
no evidence to support this contention. In April 1998, 
disability pension benefits were granted on the basis that 
the service-connected psychiatric disability and nonservice-
connected physical conditions rendered the veteran 
unemployable. Again, recent medical reports show that the 
service-connected schizophrenia is in full remission; the 
record does not establish that he is currently unemployable 
due to service-connected schizophrenia symptoms.

Therefore, considering the medical evidence of record, the 
Board finds that, under the criteria of Diagnostic Code 9203, 
effective November 7, 1996, and under the criteria of 
Diagnostic Code 9203, effective prior to November 7, 1996, 
and even considering the criteria of 38 C.F.R. § 4.7, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for paranoid schizophrenia.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).


ORDER

An increased rating for schizophrenia is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

